  Case 3:18-cv-02125-L Document 28 Filed 10/15/20       Page 1 of 3 PageID 121



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

U.S. EQUAL EMPLOYMENT                     §
OPPORTUNITY COMMISSION,                   §
                                          §
                          PLAINTIFF,      §
                                          §
VS.                                       §        CA NO. 3:18-CV-2125-L
                                          §
ALDEN SHORT, INC., AND                    §
HINSON JENNINGS, LLC,                     §
                                          §
                          DEFENDANTS.     §



              DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT


      Pursuant to Fed. R. Civ. P. 56 and N.D. Local Rule 56.3, Defendants move for

summary judgment regarding all of Plaintiff’s claims 1 The motion is based on the

following grounds.

A. PLAINTIFF’S CLAIMS ON BEHALF OF CLAUDIA GUARDIOLA:

      Adequate time for discovery has passed and the EEOC has failed to produce

evidence sufficient to raise a genuine issue of material fact regarding the third

or fourth elements of a prima facie case of unlawful, hostile environment

harassment on the basis of national origin.

B. PLAINTIFF’S CLAIMS ON BEHALF OF LETICIA STEWART:

      Adequate time for discovery has passed and the EEOC has failed to produce

evidence sufficient to raise a genuine issue of material fact regarding the third




     Pursuant to N.D. Local Rule 56.3(b), the elements of the claims regarding
      1

which Defendant seeks summary judgment are set forth in Defendant’s brief in
support of the motion.

                                                                                 1
  Case 3:18-cv-02125-L Document 28 Filed 10/15/20      Page 2 of 3 PageID 122



or fourth elements of a prima facie case of unlawful, hostile environment

harassment on the basis of national origin.

C. PLAINTIFF’S CLAIMS ON BEHALF OF LINDA SPEARS:

   Adequate time for discovery has passed and the EEOC has failed to produce

evidence sufficient to raise a genuine issue of material fact regarding the third

or fourth elements of a prima facie case of unlawful, hostile environment

harassment on the basis of national origin.

D. PLAINTIFF’S CLAIMS AGAINST ALDEN SHORT:

   Adequate time for discovery has passed and the Commission has failed to

produce sufficient evidence to create a genuine issue of material fact either that

(1) Alden Short is an “employer” within the meaning of TITLE VII; or (2) to

overcome the presumption of limited liability and establish that an employer-

employee relationship existed between Alden Short and any of the three

Claimants.

                  CONCLUSIONS AND REQUESTED RELIEF

   For all of the foregoing reasons, Defendants respectfully request that the

motion be, in all things granted.

                                     Respectfully Submitted,

                                     /s/ John L. Ross
                                     JOHN L. ROSS 2
                                     Texas State Bar No. 17303020

                                     THOMPSON, COE, COUSINS & IRONS, L.L.P.
                                     700 North Pearl Street, Suite 2500
                                     Dallas, Texas 75201
                                     Telephone: (214) 871-8206
                                     Facsimile: (214) 871-8209
                                     Email: jross@thompsoncoe.com

   2 Board Certified in Labor & Employment Law and Civil Trial Law by the
Texas Board of Legal Specialization.

                                                                                2
   Case 3:18-cv-02125-L Document 28 Filed 10/15/20       Page 3 of 3 PageID 123




                                      RICHARD B. SCHIRO
                                      Texas Bar No. 17750600
                                      GREG E. BUTTS
                                      Texas Bar No. 00790409

                                      LAW OFFICES OF RICHARD B. SCHIRO
                                      2706 Fairmount Street
                                      Dallas, Texas 75201
                                      Telephone: (214) 521-4994
                                      Facsimile: (214) 521-3838
                                      Email:      rbschiro@schirolaw.com
                                      Email:      gebutts@schirolaw.com

                                      ATTORNEYS FOR DEFENDANTS

                          CERTIFICATE OF SERVICE

   Pursuant to Fed. R. Civ. P. 5(b)(2)(E) and 5(b)(3), I hereby certify a true and

correct copy of the foregoing document was filed electronically and notice of the

filing was thereby given to Plaintiff’s counsel on the date file-stamped by the

Clerk. Parties may access this filing through the court’s electronic filing system.

                                      /s/ John L. Ross
                                      JOHN L. ROSS




                                                                                  3
